Order, Supreme Court, New York County, entered April 21, 1980, denying the motion of the ERD companies for consolidation, reversed, on the law, on the facts and in the exercise of discretion and motion granted, with costs. In the first action, Schwartz seeks to recover damages from the ERD companies under an original retainer agreement, dated December 23, 1976, and a supplemental retainer agreement, dated May 9,1977. In defense of their first action, the ERD companies assert that the retainer agreements and "other related agreements” between the parties represent unconscionable, unethical and illegal overreaching by Schwartz. The ERD companies seek, inter alia, a declaration in the second action that a management agreement, dated May 12, 1977, with Schwartz is null and void. It should be stressed that this management agreement contains additional terms relating to the retainer agreements. Suffice it to say that Schwartz has served in the second action an extensive answer containing various affirmative defenses and counterclaims. These two actions present common questions of law and fact as to the extent to which certain agreements between these parties are enforceable. To determine whether Schwartz has acted fraudulently or unconscionably, these three interrelated agreements must be examined at one trial where the entire relationship between these parties may be factually explored. The two actions should be consolidated under CPLR 602 (subd [a]). Concur— Murphy, P. J., Kupferman, Fein, Sullivan and Carro, JJ.